                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                             CIVIL ACTION NO.: 2:20-cv-84-D

 ALISON DOUGH,                              )
                                            )
                Plaintiff,                  )
                                            )
 vs.                                        )            STIPULATED CONSENT
                                            )             PROTECTIVE ORDER
 NONPROFIT HR SOLUTIONS,                    )
 LLC,                                       )
                                            )
                Defendant.                  )
                                            )

       This Stipulated Consent Protective Order (“Protective Order”) is made and entered

into by and between Plaintiff Alison Dough (“Plaintiff”) and Defendant Nonprofit HR

Solutions, LLC (“Defendant” or “NHS”) pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure, as well as Local Rule 7.1, to expedite the flow of discovery materials, facilitate the

prompt resolution of discovery disputes and disputes concerning confidentiality, protect

certain materials designated as confidential (“Confidential Materials”), and ensure that

protection is afforded only to material so designated.

       IT IS HEREBY ORDERED THAT:

       1.      General Scope of the Agreement. This Consent Protective Order shall

govern certain documents and other materials produced in response to any discovery request

or other request for information by Plaintiff and Defendant in this action, all information

contained therein, and all copies, excerpts or summaries thereof, specifically including, but not

limited to, answers to requests for admissions, answers to interrogatories, responses to


                                      Page 1
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 1 of 13
requests for production of documents and documents produced in accordance therewith,

documents subpoenaed in connection with depositions, deposition testimony, and any

deposition transcript or portion thereof as to which protection is sought in accordance with

this Agreement. The following documents and/or information may be designated as

“Confidential” or “Confidential Materials” pursuant to this Order: (a) Plaintiff’s non-public

financial records, and other non-public documents that include financial information; (b) the

personal information of Defendant’s employees or former employees including, but not

limited to, social security numbers, personal addresses, personal telephone numbers, tax

information, financial information and personnel records; (c) Defendant’s confidential

proprietary business information; and (d) such other information as the Parties deem in “good

faith” to be Confidential, which qualifies for protection pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure.

       2.      Redaction of Certain Information. The Parties shall be allowed to redact the

following information from any documents provided pursuant to this Order: (a) Social

Security numbers, (b) financial account numbers, (c) personal addresses and (d) personal or

private telephone numbers. The enumeration of categories for redaction in this section is not

intended to preclude the Parties from redacting other information, as the Parties deem

necessary or appropriate, under a “good faith” interpretation of applicable law.

       3.      Designation as Confidential: Good Faith Requirement. Any party

producing or furnishing information of any nature to another party, to the Court, or at a

deposition in connection with this litigation may designate information as “Confidential” or

“Confidential Materials” in accordance with the procedures set forth herein. Such information

                                      Page 2
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 2 of 13
could include a document or part thereof, interrogatory answer, response to request for

admissions, deposition testimony, excerpts and summaries of such information, or other

materials as set forth in Paragraph 1 of this Agreement. Such designation shall be made at the

time the information is produced or furnished, or at a later time as provided herein.

       No party may designate information as “Confidential” or “Confidential Materials”

without first determining in good faith that the information may be so designated as provided

in this Order and as contemplated by Rule 26(c) of the Federal Rules of Civil Procedure.

       4.      Procedure for Designating Information as Confidential. Parties may

designate “Confidential Materials” in the following manner:

               (a)    In the case of documents or other written materials, by affixing to each

page of every such document, at the time of production, the word “Confidential” or

“Confidential Materials” by stamp or other method which will make the word conspicuous;

               (b)    In the case of answers to interrogatories, designation shall be made by

placing the word “Confidential” or “Confidential Materials” adjacent to or at the end of any

answer deemed to contain confidential information. Alternatively, answers deemed to contain

confidential information may be bound separately and marked with the word “Confidential”

or “Confidential Materials”; and

               (c)    In the case of depositions or other pretrial testimony in this action by

Parties or any of their officers or employees, by a statement to that effect on the record by

counsel for the party who claims that Confidential Materials are about to be or have been

disclosed. Alternatively, a party may designate information disclosed at such deposition as

Confidential Materials by informing all Parties in writing, within thirty (30) days of receipt of

                                      Page 3
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 3 of 13
the transcript or other date as agreed upon by the Parties, of the specific pages and lines of

the deposition transcript which are deemed Confidential Materials. Each party shall attach a

copy of such written statement to the face of the transcript and each copy thereof in its

possession, custody, or control. Unless the Parties intend to designate all of the information

contained within a particular document or deposition testimony as Confidential Materials,

counsel for that party should indicate in a clear fashion the portion of the document or

testimony which is intended to be designated as confidential.

       5.      Restricted Use of Confidential Information. The use of information

designated as “Confidential” will be restricted as specifically indicated below:

               (a)    Documents/information designated as “Confidential” or “Confidential

Materials” pursuant to Paragraphs 1 through 3 of this Order shall be used solely for the

purposes of this action and shall not be disclosed to any person except the following

individuals:

                       (i)     the Court (including the Clerk’s office, stenographic reporters

and videographers, triers of fact (such as jurors), and any special master or mediator appointed

by the Court, engaged in such proceedings as are necessary to the preparation for trial and trial

of this action);

                       (ii)    counsel for the Parties, their staff members, their professional

and para-professional employees, or other agents or other representatives of either party, as

necessary to prepare this case for litigation;

                       (iii)   any experts or service contractors (i.e., court reporters or outside

photocopying or imaging services) associated by the Parties regarding this action;

                                      Page 4
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 4 of 13
                      (iv)     the Parties to this litigation;

                      (v)      deponents, who may be shown Confidential Materials in

preparation for their deposition and during their deposition, but shall not be permitted to keep

copies of said Confidential Materials nor any portion of the deposition transcript reflecting

the Confidential Materials;

                      (vi)     any potential witness as necessary to prepare this case for

litigation; provided, that no such person shall be permitted to maintain a copy of any document

designated as Confidential or Confidential Materials;

                      (vii)    any other person or entity to whom the Court orders or allows

disclosure after notice and opportunity for hearing; or

                      (viii)   by mutual consent of the Parties.

              (b)     Documents produced pursuant to this Order shall not be used for any

purpose other than evidence in this litigation and may not be disclosed under any

circumstances to anyone not connected with this action as a party, witness, counsel,

consultant, seated jury member, staff person or Court personnel.

              (c)     Whenever       the    Confidential     Information   contained   within   a

“Confidential” or “Confidential Materials” document is not relevant to the purpose for which

the document is introduced, counsel for the Party introducing the document shall proffer for

admission a true and correct copy of the document from which all Confidential Information

has been redacted, with such redactions clearly reflected by affixing the legend

“REDACTED” across the blank area containing the Confidential Information in the original.

By way of example, “Confidential” or “Confidential Materials” documents containing bank

                                    Page 5
          Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 5 of 13
account numbers or HCIN numbers that are not being introduced for purposes of proving

the bank account number or HCIN number itself shall have the bank account number or

HCIN number redacted prior to filing or admission into evidence. Notwithstanding the

foregoing, nothing in this Consent Protective Order shall be construed to require redaction of

protected health information from a medical record that contains information relevant to the

purpose for which the document is introduced.

       6.      Acknowledgment of Agreement. All persons to whom Confidential

Materials are disclosed pursuant to Paragraph 4 of this Order shall be bound by this Order. It

shall be the responsibility of counsel for each party to this action to ensure that persons

authorized to receive Confidential Materials pursuant to Paragraph 4 of this Order have

knowledge of the terms of this Order and agree to be bound by them. Any person other than

Plaintiff and employees of Defendant, counsel of record, employees of counsel of record, the

court and its personnel, and court reporters and their staff must execute the form attached

hereto as “Exhibit A” prior to the disclosure of Confidential Materials, which shall be

maintained in confidence by the counsel disclosing such information. Any persons breaching

the provisions of this Order are subject to the contempt powers of this Court.

       7.      Inadvertent Disclosure. In the event a party inadvertently produces materials

which should have been, but were not, marked “Confidential” or “Confidential Materials”,

the party may designate such materials as “Confidential” or “Confidential Materials” by

notifying counsel of the error and producing the documents again, with the “Confidential”

designation, within twenty (20) days of discovery of the inadvertent production. The Parties




                                      Page 6
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 6 of 13
will then treat these documents as if they had been marked “Confidential” or “Confidential

Materials” when they were first produced.

       8.      Use of Confidential Materials in this Case. Nothing in this Agreement shall

prevent or impair the use by a party of Confidential Materials as set forth in Paragraphs 1

through 3 of this Agreement in proceedings in this litigation, including motion papers,

affidavits, briefs, other papers and depositions filed with the Court at any deposition, hearing,

conference, or other proceeding prior to trial so long as confidentiality of such information is

protected as provided herein. Nothing in this Agreement shall prevent or impair the use by a

party of Confidential Materials as set forth in Paragraphs 1 through 3 of this Agreement at

trial in accordance with any rules established by the Court.

       9.      Filing “Confidential Information” with the Court.              Before filing any

information that has been designated "CONFIDENTIAL INFORMATION" with the Court,

or any pleadings, motions or other papers that disclose any such information, counsel shall

confer with counsel for the party that produced the information so designated about how it

should be filed. If the party that produced the information so designated desires that the

materials be filed under seal, then the filing party shall file the materials in accordance with

Local Civil Rule 79.2, EDNC, with notice served upon the producing party. The filing of the

materials under seal shall not be binding on the Court, however. Within ten (10) days of

service of such notice, the party desiring that the materials be maintained under seal shall file

with the Court a Motion to Seal and supporting memorandum of law specifying the interests

which would be served by restricting public access to the information. The party that initially

filed the materials need not file any such Motion to Seal or otherwise defend another party's

                                      Page 7
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 7 of 13
desire that the materials remain sealed. The Court will grant the Motion to Seal only after

providing adequate notice to the public and opportunity for interested parties to object, after

carefully weighing the interests advanced by the movant and those interests favoring public

access to judicial documents and records, and upon finding that the interests advanced by the

movant override any common law or constitutional right of public access which may attach

to the information. Documents submitted under seal in accordance with this paragraph will

remain under seal pending the Court's ruling. If the party desiring that the information be

maintained under seal does not timely file a Motion to Seal, then the materials will be deemed

unsealed, without need for order of the Court.

       10.      Restricted Access Documents – Sealed Documents. A party seeking to file
                                                                              79.2
Confidential Materials under seal must do so in compliance with Local Rule 5.4. Documents

marked as “Confidential” or “Confidential Materials” must be filed under seal, unless: (a) all

Confidential Information can be “Redacted” as provided in Section 4(c); and (b) the party that

produced the document verifies in writing that all Confidential Information has been

Redacted.

       11.      Challenging Confidentiality. Acceptance by a party of any information,

document, or thing identified as “Confidential” or “Confidential Materials” pursuant to this

Order shall not constitute a concession that the information, documents, or things are

Confidential Materials. Counsel for the Parties shall serve written notice of any objections to

specific designations upon the other party within twenty (20) days of receipt of such

information, documents, or things. Counsel shall first attempt to resolve any disputes of

confidentiality between themselves. If Counsel are unable to agree on any such issue, counsel

                                       Page 8
             Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 8 of 13
seeking protection of a document must bring the issue before the Court within twenty (20)

days of receipt of any written notice of any objections. No disclosure of such information

shall occur pending resolution of any dispute under this paragraph.

       12.    Right to Object. Notwithstanding the foregoing provisions, this Order shall

not prejudice the right of any party to object to discovery on other grounds. Any party may,

upon reasonable notice to the opposing party’s counsel, move for an order relieving it of the

provisions of this Order for good cause shown. All Parties retain the right to apply to the

Court for an order affording additional protection to Confidential Materials as the

circumstances may warrant. Nothing contained herein shall prevent a party from seeking

modification to this Order.

       13.    Disclosure.

              (a)     Nothing contained herein shall prevent a party from disclosing, revealing

or using any documents, materials or other information which is already lawfully in the

possession of that party or which that party lawfully obtains from any source other than the

opposing party, and this Order shall not otherwise apply to such documents, material or other

information, except that either party may designate as Confidential any medical records

received in discovery in this matter.

              (b)     Nothing in this document shall prevent any party from producing any

document or information in his, her, or its possession in response to a lawful subpoena or

other compulsory process, provided that notice shall be given to the other party prior to the

date that the party subpoenaed is required to respond to the subpoena or other compulsory

process in which materials designated confidential are sought.

                                    Page 9
          Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 9 of 13
       14.     Return of Confidential Information. All Confidential Materials either shall

be returned to the producing party or destroyed within ninety (90) days of the conclusion of

this civil lawsuit, including conclusion of any appeal, at the option of the disclosing

party. Notwithstanding any provision herein, counsel for the Parties shall be permitted to

retain one (1) copy of any Confidential Materials to retain in their respective client litigation

file for this lawsuit; however, such copy shall remain confidential and subject to this Order for

an indefinite period.

       15.     Modification of the Agreement. In the event of further proceedings in this

action, if any of the Parties hereto believe that this Agreement unreasonably impedes discovery

to a party or the use of information discovered from a party for purposes of this litigation, or

provides insufficient protection regarding discovery materials produced by a party, such party

may serve notice upon the Parties and request that the Court modify this Agreement.

       16.     Protection of Copies. All copies, extracts or summaries prepared from

Confidential Materials produced hereunder, but excluding any materials which in good faith

judgment of counsel are work product materials, shall be subject to the same terms of this

Agreement as the Confidential Materials from which such copies, extracts, or summaries were

prepared, if properly designated.

       17.     Notices. Notice required under this Agreement shall be in writing and

provided to the attorneys for the Parties listed below. Notice to the Parties shall be adequate

if given solely to the Parties’ counsel of record.

       18.     Effective Date. This Agreement shall be effective immediately and shall

survive the conclusion of this lawsuit.

                                    Page 10
          Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 10 of 13
Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 11 of 13
                                         EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                             CIVIL ACTION NO.: 2:20-cv-84-D

 ALISON DOUGH,                              )
                                            )
                Plaintiff,                  )
                                            )
                                                      ACKNOWLEDGEMENT OF
 vs.                                        )
                                                       STIPULATED CONSENT
                                            )
                                                        PROTECTIVE ORDER
 NONPROFIT HR SOLUTIONS,                    )
 LLC,                                       )
                                            )
                Defendant.                  )
                                            )

       I,                                   , declare as follows:

       I acknowledge receipt of a copy of the Stipulated Consent Protective Order

(“Protective Order”) dated __________, 2021, in Alison Dough v. Nonprofit HR Solutions,

LLC, which is pending in the United States District Court for the Eastern District of North

Carolina, Civil Action No: 2:20-cv-84-D, and agree that I:

       (1)     understand the terms thereof, and agree to comply with and be bound by its
               provisions with respect to any information provided to me under the terms of
               the Protective Order;

       (2)     will not reveal any information provided to me under the terms of the Protective
               Order to anyone other than such persons designated in Paragraph 4 of the
               Protective Order; and

       (3)     will utilize such confidential information solely for the purposes of this
               litigation.




                                      Page 12
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 12 of 13
         I further understand that if I fail to comply with the terms of the Protective Order, I

may be subject to sanctions by the Court, and I consent to the jurisdiction of the above-

referenced Court for such purpose.

         I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct.

         DATED:

         SIGNATURE:

         PRINTED NAME:


4850-4561-6873, v. 1




                                      Page 13
            Case 2:20-cv-00084-D Document 21 Filed 08/02/21 Page 13 of 13
